Order entered December 31, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01565-CR

                              EX PARTE KEVIN RAY TAYLOR

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-30431-U
                           Trial Court Writ No. W08-30431-U(D)

                                             ORDER
       The Court is in receipt of appellant’s notice of appeal regarding his post-conviction

application for writ of habeas corpus filed under article 11.072. In his notice of appeal, appellant

indicates he does not know if the trial court has ruled upon his writ application, but he assumes

that it has because the time period to rule upon the writ application has passed. See TEX. CODE

CRIM. PROC. ANN. art. 11.072, §6(a). This Court does not acquire jurisdiction over an appeal

until the trial court has entered a final written order. See TEX. R. APP. P. 25.2(a)(2), 26.2(a);

Abbott v. State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008).

       We ORDER the D a l l a s County District Clerk to file, by January 10, 2020, the

clerk’s record in this appeal. The clerk’s record shall include either (1) the trial court’s final

written order adjudicating appellant’s application for writ of habeas corpus, or (2) a written

verification from the district clerk that no final order adjudicating appellant’s application for writ
of habeas corpusCR is in the district clerk’s possession. The clerk’s record shall also include

copies of the indictment, judgment, the application for writ of habeas corpus, the State’s

response to the writ application, any documents related to the writ application, the trial court’s

certification of the right to appeal, and any documents requested by the parties.

        Upon receiving the clerk’s record from the district clerk, the Court will determine

whether it has jurisdiction of this matter and either issue additional orders regarding scheduling

of this case or else dismiss the case, if appropriate.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; Felicia Pitre,

Dallas County District Clerk; and the Dallas County District Attorney’s office.

        We FURTHER DIRECT the Clerk to send a copy of this order, by first-class mail, to

Kevin Ray Taylor; TDCJ No. 02070100; Neal Unit, E-2-08B; 9055 Spur 591; Amarillo, Texas

79107-9696.

                                                         /s/   LANA MYERS
                                                               JUSTICE